PER CURIAM.
Appellees prevailed in an ejectment action involving a dispute as to the location of a property line between lots, and the defendant appealed. The evidence supports the verdict. The description of the property in the complaint and in the verdict and judgment was sufficient to meet the requirements of § 70.05, Fla.Stat., F.S.A., for a description by metes and bounds, lot number “or other certain description”. See Florida Coca Cola Bottling Company v. Robbins, Fla.1955, 81 So.2d 193. The $35 damages included in the verdict and judgment is not supported by the evidence. Appellees’ brief concedes it was not for loss of use or for rental value, but was for the cost of a survey. That was not an allowable element of damages under the ejectment statute, §§ 70.01-70.12, Fla.Stat., F.S.A. The judgment is affirmed except as to the damages of $35 awarded therein as to which it is reversed.
Affirmed in part and reversed in part.